DETAILED ACTION

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.
In re pages 5-9, Applicant argues that the cited references do not disclose, teach, or suggest all the features of the claims. In particular, Applicant asserts that none of the cited references disclose “the parameter set identifying which video codec was used for coding the texture component or the geometry component,” as recited in claim 1 and similarly in claims 7 and 13. 
In response, the Examiner respectfully disagrees. Chou is directed to compression of three-dimensional video point cloud data (Chou: paragraph [0001]). As taught by Chou, point cloud data including geometry and color—e.g., texture—associated with the points may be encoded in a bitstream (Chou: paragraphs [0101] and [0049]). Well known in the art of video coding is the use of a codec—e.g., an encoder and decoder system—and Chou teaches the use of such (Chou: paragraph [0002]). As taught by Chou, the encoder formats coded parameters to be part of the encoded data that is then received and decoded by a decoder (Chou: paragraph [0058]). This encoded bitstream includes information that signals the type of encoding processes performed—e.g., a type of entropy encoding, control data, QP values, side information, syntax flags, and the like (Chou: paragraph [0058] and [0071]). Chou teaches that the encoded bitstream is interpreted in a manner by the decoder so as to be decoded and the video signal reconstructed (Chou: paragraph [0067]). Thus, for a decoder to be able to decode a coded bitstream the encoder and decoder must be using a similar coding scheme, and information identifying that scheme—e.g., the encoding parameters—must be provided to a decoder for the decoder to be able to reconstruct the video signal, as taught by Chou In this manner, Chou teaches identifying which video codec is used for coding the point cloud data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484